DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 34 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,094,668. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. 11,094,668 discloses the limitations of claim 34 of the instant application.

17/401,887
U.S. Patent No. 11,094,668
34. A method, comprising: 
forming a first metal structure on a semiconductor die, the first metal structure including a first surf ace away from the semiconductor die; 
forming a second metal structure on a substrate, the second metal structure including a second surface away from the substrate; 





separately attaching a plurality of individual adhesive members to the semiconductor die; (the support components in claim 1 act as adhesives)
aligning the first metal structure with the second metal structure such that the first top surface faces the second top surface; and

 
conjoining the first top surface and the second top surface by simultaneously plating a conductive material on both the first top surface and the second top surface with an electroless plating solution.
1. A method comprising: 
forming a first metal structure on a first side of a semiconductor die, the first metal structure including a first top surface away from the semiconductor die; 
forming a second metal structure on a first side of a substrate, the second metal structure including a second top surface away from the substrate; 
attaching a first support component to a second side of the semiconductor die opposite to the first side of the semiconductor die; 
attaching a second support component to a second side of the substrate opposite to the first side of the substrate; 
manipulating the first and second support components such that the first metal structure is aligned with the second metal structure and the first top surface faces the second top surface; and 
conjoining the first top surface and the second top surface by simultaneously plating a conductive material on both the first top surface and the second top surface with an electroless plating solution.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-22, 25, 30-36, 38, and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeong et al. (U.S. Patent Application Publication No. 2012/0199981).
Regarding to claim 21, Jeong teaches a semiconductor device assembly, comprising:
a substrate (Fig. 5, element 200);
a semiconductor die (Fig. 5, element 100; [0033], line 2); and
a plurality of interconnects extending between the substrate and the semiconductor die and configured to operatively couple the semiconductor die with the substrate (Fig. 5, element 80A; [0048], last 2 lines), each interconnect of the plurality including a portion formed in an electroless plating solution ([0048], lines 1-3), wherein:
the portion has a peripheral part forming a sidewall of the interconnect (Fig. 5, outer portion of element 80A) and an intermediary part conjoining a conductive pillar of the semiconductor die and a conductive pad of the substrate (Fig. 5, inner portion of element 80A); and
a region bounded by a footprint of the semiconductor die and between the semiconductor die and the substrate is absent any structures apart from the plurality of interconnects (Fig. 5, 80A presented in only a portion of the space between the semiconductor die 200 and the substrate 100).
Regarding to claim 22, Jeong teaches the conductive pillar of the semiconductor die and the conductive pad of the substrate are surrounded by the peripheral part (Fig. 5, the conductive pillar 60 of the semiconductor die and the conductive pad 40 of the substrate are surrounded by the peripheral part).
Regarding to claim 25, Jeong teaches the conductive pillar of the semiconductor die and the conductive pad of the substrate have approximately the same diameter (Fig. 5).
Regarding to claim 30, Jeong teaches a semiconductor device assembly, comprising:
a substrate (Fig. 5, element 200);
a semiconductor die (Fig. 5, element 100; [0033], line 2);
a plurality of interconnects extending between the substrate and the semiconductor die and configured to operatively couple the semiconductor die with the substrate (Fig. 5, element 80A; [0048], last 2 lines), each interconnect of the plurality including a portion formed in an electroless plating solution ([0048], lines 1-3); and
a plurality of adhesive members extending between the substrate and the semiconductor die, wherein each adhesive member of the plurality is located in an area of the semiconductor die, the area between edges of the semiconductor die and outermost interconnects of the plurality (Fig. 5, elements 70A, [0041], last 4 lines).
Regarding to claim 31, Jeong teaches the portion includes a peripheral part forming a sidewall of the interconnect and an intermediary part conjoining a conductive pillar of the semiconductor die and a conductive pad of the substrate (Fig. 5).
Regarding to claim 32, Jeong teaches a thickness of the adhesive members of the plurality correlates to a sum of a first height of the conductive pillar, a second height of the conductive pad, and a thickness of the intermediary part (Fig. 5, thickness of portion between the die and the substrate is equal to the distance between the die and the substrate, which is equal to a sum of a first height of the conductive pillar, a second height of the conductive pad, and a thickness of the intermediary part).
Regarding to claim 33, Jeong teaches each adhesive member of the plurality is formed before being placed between the substrate and the semiconductor die (Fig. 3).
Regarding to claim 34, Jeong teaches a method comprising (the method step are not claimed to impart in a specific order):
forming a first metal structure on a semiconductor die, the first metal structure including a first surf ace away from the semiconductor die (Fig. 1, [0033], lines 6-10, Fig. 4, [0040], lines 1-2, first metal structure 60 on a semiconductor die 200, the first metal structure including a first top surface away from the semiconductor die);
forming a second metal structure on a substrate, the second metal structure including a second surface away from the substrate (Fig. 3, [0040], lines 1-2, second metal structure 40 on substrate 100, the second metal structure including a second top surface away from the substrate);
separately attaching a plurality of individual adhesive members to the semiconductor die (Fig. 3, elements 70A, [0041], last 4 lines);
aligning the first metal structure with the second metal structure such that the first surface faces the second surface (Fig. 3, [0041], lines 1-5); and
conjoining the first top surface and the second top surface by simultaneously plating a conductive material on both the first top surface and the second top surface with an electroless plating solution (Fig. 4, [0046], lines 1-5).
Regarding to claim 35, Jeong teaches individual adhesive members of the plurality have been formed before attaching to the semiconductor die (Fig. 3).
Regarding to claim 36, Jeong teaches the plurality of adhesive members is configured to facilitate inflow or outflow of the electroless plating solution (with the existing of the adhesive members, the distance between the substrate and the die is maintained during inflow or outflow of the electroless plating solution. Furthermore, the recitations on intended used is not patentable).
Regarding to claim 38, Jeong teaches the plurality of adhesive members has a thickness configured to provide a separation between the first surface and the second surface after bonding the semiconductor die to the substrate (Fig. 5), the separation less than a lateral distance between the first metal structure and a third metal structure on the semiconductor die that is adjacent to the first metal structure (Fig. 5, the gap between the semiconductor die to the substrate is smaller than the distance between the interconnects).
Regarding to claim 40, Jeong teaches immersing the semiconductor die and the substrate bonded to each other in the electroless plating solution, wherein plating the conductive material is based on immersing the semiconductor die and the substrate in the electroless plating solution (Fig. 4, [0046], lines 1-5).
Claims 21, 23, and 25-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kohl et al. (U.S. Patent Application Publication No. 2008/0073795).
Regarding to claim 21, Kohl teaches a semiconductor device assembly (Figs. 1-3), comprising:
a substrate (Fig. 1, element 110);
a semiconductor die (Fig. 1, element 105); and
a plurality of interconnects extending between the substrate and the semiconductor die and configured to operatively couple the semiconductor die with the substrate (Fig. 4, elements 125/140/150), each interconnect of the plurality including a portion formed in an electroless plating solution ([0051], lines 3-7), wherein:
the portion has a peripheral part forming a sidewall of the interconnect (Fig. 1, outer portion of element 125/140/150) and an intermediary part conjoining a conductive pillar of the semiconductor die and a conductive pad of the substrate (Fig. 1, inner portion of element 125/140/150); and
a region bounded by a footprint of the semiconductor die and between the semiconductor die and the substrate is absent any structures apart from the plurality of interconnects (Fig. 1).
Regarding to claim 23, Kohl teaches the electroless plating solution is heated to a temperature less than 100 degrees Celsius ([0051], lines 3-7).
Regarding to claim 25, Kohl teaches the conductive pillar of the semiconductor die and the conductive pad of the substrate have approximately the same diameter (Fig. 1, Fig. 3).
Regarding to claim 26, Kohl teaches at least one interconnect of the plurality has a ledge due to a first sidewall surface of the conductive pillar misaligned with respect to a second sidewall surface of the conductive pad (Fig. 1, interconnect 125 has a ledge due to a first sidewall surface of the conductive pillar 115 misaligned with respect to a second sidewall surface of the conductive pad 120).
Regarding to claim 27, Kohl teaches the conductive pillar of the semiconductor die have a first diameter, and the conductive pad of the substrate have a second diameter different than the first diameter (Fig. 1, the conductive pillar 130 of the semiconductor die have a first diameter, and the conductive pad 135 of the substrate have a second diameter different than the first diameter).
Regarding to claim 28, Kohl teaches at least one interconnect of the plurality has a ledge with a width approximately uniform around the at least one interconnect (Fig. 1).
Regarding to claim 29, Kohl teaches at least one interconnect of the plurality has a ledge with a nonuniform width around the at least one interconnect (Fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21, 23-25, 30-38, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Ohashi et al. (U.S. Patent No. 9,331,047) in view of Wang et al. (U.S. Patent No. 6,872,591).
Regarding to claim 21, Ohashi teaches a semiconductor device assembly, comprising:
a substrate (Fig. 1, element 1);
a semiconductor die (Fig. 1, element 3); and
a plurality of interconnects extending between the substrate and the semiconductor die and configured to operatively couple the semiconductor die with the substrate (Fig. 1, element 4), wherein:
the portion has a peripheral part forming a sidewall of the interconnect and an intermediary part conjoining a conductive pillar of the semiconductor die and a conductive pad of the substrate (Fig. 1(e), outer portion of element 4 has a peripheral part forming a sidewall of element 4 and an intermediary part conjoining a conductive pillar (pad) of the semiconductor die and a conductive pad of the substrate); and
a region bounded by a footprint of the semiconductor die and between the semiconductor die and the substrate is absent any structures apart from the plurality of interconnects (Fig. 1(e)).
Ohashi does not explicitly disclose each interconnect of the plurality including a portion formed in an electroless plating solution. 
Wang teaches each interconnect of the plurality including a portion formed in an electroless plating solution (column 56, lines 50-60). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ohashi in view of Wang to include in each interconnect of the plurality a portion formed in an electroless plating solution in order to obtain an excellent thickness uniformity.
Examiner’s note: regarding to the recitations in the claim that “portion formed in an electroless plating solution”, it is the position of the examiner that this is a product-by-process recitation. The primary prior art is construed herein as teaching the structural features as claimed. If the methods of forming are different, the process must result in a structural difference over the prior of record herein. The patentability does not depend on its method of production unless the method results in a distinct structure. A product by process claim is a product. Determination of patentability is based on the product itself.  If the product claimed is the same as or obvious from a product of the prior art, the claim in unpatentable even though the prior product was made by a different process. Once a product is found appearing to be substantially identical and a rejection over the art is made, the burden shifts to the applicant to show an unobvious difference.
Regarding to claim 23, Wang teaches the electroless plating solution is heated to a temperature less than 100 degrees Celsius (column 11, lines 48-49).
Regarding to claim 24, Ohashi as modified is silent as the distance between the interconnects. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure at least a pair of the interconnects of the plurality having a distance between them less than 15 μm in order to make the device useful for a particular application, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).
Regarding to claim 25, Ohashi teaches the conductive pillar of the semiconductor die and the conductive pad of the substrate have approximately the same diameter (Fig. 1(e)).
Regarding to claim 30, Ohashi teaches a semiconductor device assembly, comprising:
a substrate (Fig. 8, element 1);
a semiconductor die (Fig. 8, element 3);
a plurality of interconnects extending between the substrate and the semiconductor die and configured to operatively couple the semiconductor die with the substrate (Fig. 8, element 4); and
a plurality of adhesive members extending between the substrate and the semiconductor die, wherein each adhesive member of the plurality is located in an area of the semiconductor die, the area between edges of the semiconductor die and outermost interconnects of the plurality (Fig. 8(d-3), element 5b).
Ohashi does not explicitly disclose each interconnect of the plurality including a portion formed in an electroless plating solution. 
Wang teaches each interconnect of the plurality including a portion formed in an electroless plating solution (column 56, lines 50-60). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ohashi in view of Wang to include in each interconnect of the plurality a portion formed in an electroless plating solution in order to obtain an excellent thickness uniformity.
Examiner’s note: regarding to the recitations in the claim that “portion formed in an electroless plating solution”, it is the position of the examiner that this is a product-by-process recitation. The primary prior art is construed herein as teaching the structural features as claimed. If the methods of forming are different, the process must result in a structural difference over the prior of record herein. The patentability does not depend on its method of production unless the method results in a distinct structure. A product by process claim is a product. Determination of patentability is based on the product itself.  If the product claimed is the same as or obvious from a product of the prior art, the claim in unpatentable even though the prior product was made by a different process. Once a product is found appearing to be substantially identical and a rejection over the art is made, the burden shifts to the applicant to show an unobvious difference.
Regarding to claim 31, Ohashi as modified discloses the portion includes a peripheral part forming a sidewall of the interconnect and an intermediary part conjoining a conductive pillar of the semiconductor die and a conductive pad of the substrate (Fig. 8(d-3), element 4).
Regarding to claim 32, Ohashi teaches a thickness of the adhesive members of the plurality correlates to a sum of a first height of the conductive pillar, a second height of the conductive pad, and a thickness of the intermediary part (Fig. 8(d-3), thickness of portion between the die 3 and the substrate 1 is equal to the distance between the die 3 and the substrate 1, which is equal to a sum of a first height of the conductive pillar, a second height of the conductive pad, and a thickness of the intermediary part).
Regarding to claim 33, Ohashi teaches each adhesive member of the plurality is formed before being placed between the substrate and the semiconductor die (Fig. 8(b)).
Regarding to claim 34, Ohashi teaches a method (Fig. 1, Fig. 8), comprising:
forming a first metal structure on a semiconductor die, the first metal structure including a first surface away from the semiconductor die (Fig. 1, element 3, forming pads on semiconductor die 3);
forming a second metal structure on a substrate, the second metal structure including a second surface away from the substrate (Fig. 1, element 1, forming pads on substrate 1);
separately attaching a plurality of individual adhesive members to the semiconductor die (Fig. 1(c), element 5c);
aligning the first metal structure with the second metal structure such that the first surface
faces the second surface (Fig. 1(c)); and
conjoining the first and second surfaces (Fig. 1(d)).
Ohashi does not explicitly disclose the conjoining is by plating a conductive material on both the first and second surfaces with an electroless plating solution.
Wang teaches conjoining is by plating a conductive material on both the first and second surfaces with an electroless plating solution (column 56, lines 50-60). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ohashi in view of Wang to conjoin the first and second surfaces by plating a conductive material on both the first and second surfaces with an electroless plating solution in order to increase adhesion.
Regarding to claim 35, Ohashi teaches individual adhesive members of the plurality have been formed before attaching to the semiconductor die (Fig. 8(b)).
Regarding to claim 36, the modification results in the plurality of adhesive members to facilitate inflow or outflow of the electroless plating solution (with the existing of the adhesive members, the distance between the substrate and the die is maintained during inflow or outflow of the electroless plating solution. Furthermore, the recitations on intended used is not patentable).
Regarding to claim 37, Ohashi teaches bonding, before conjoining the first and second surfaces, the semiconductor die to the substrate using the plurality of adhesive members (Fig. 1(b)).
Regarding to claim 38, Ohashi teaches the plurality of adhesive members has a thickness configured to provide a separation between the first surface and the second surface after bonding the semiconductor die to the substrate (Fig. 1(c)), the separation less than a lateral distance between the first metal structure and a third metal structure on the semiconductor die that is adjacent to the first metal structure (Fig. 1(c), the gap is smaller than the distance between first connection structure (far left) and last connection structure (far right)). 
Regarding to claim 40, Ohashi as modified discloses immersing the semiconductor die and the substrate bonded to each other in the electroless plating solution, wherein plating the conductive material is based on immersing the semiconductor die and the substrate in the electroless plating solution (Wang, column 31, lines 25-27).
Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Ohashi et al. (U.S. Patent No. 9,331,047) and Wang et al. (U.S. Patent No. 6,872,591), as applied to claim 34 above, further in view of Knapp et al. (U.S. Patent No. 6,835,580).
Regarding to claim 39, Ohashi as modified does not explicitly disclose injecting the electroless plating solution between the first and second surfaces, wherein plating the conductive material is based on injecting the electroless plating solution.  Knapp discloses electroless plating solution is injected (column 6, lines 7-8). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Ohashi and Wang in view of Knapp to inject the electroless plating solution between the first and second surfaces, to plate the conductive material based on injecting the electroless plating solution, in order to simply the process, thus to reduce manufacturing cost.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467. The examiner can normally be reached M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HARVEY O MINSUN can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU A VU/Primary Examiner, Art Unit 2828